The Disciplinary Review Board having filed with the Court its decision in DRB 18-251, concluding that John E. Maziarz of Trenton, who was admitted to the bar of this State in 1977, should be reprimanded for violating RPC 1.15(a) (comingling and negligent misappropriation of funds), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should be required to provide the Office of Attorney Ethics, on a quarterly basis, with monthly reconciliations of his attorney accounts for a period of two years;
And good cause appearing;
It is ORDERED that John E. Maziarz is hereby reprimanded; and it is further
ORDERED that respondent shall provide to the Office of Attorney Ethics monthly reconciliations of his attorney accounts on a quarterly basis for a period of two years, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual **477expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.